EXHIBIT 10.1

 

FORM OF STRATEGIC MANAGEMENT TEAM

SEVERANCE AGREEMENT

 

SEVERANCE AGREEMENT, dated as of                     , by and between Cell
Therapeutics, Inc., a Washington corporation (“CTI”), and                     
(the “Executive”);

 

WHEREAS, CTI recognizes the Executive’s expertise in connection with Executive’s
employment by CTI;

 

WHEREAS, CTI desires to provide certain severance pay to Executive upon the
terms and conditions below, if the Executive’s employment in position as
                                 is terminated for the reasons set forth herein;
and

 

NOW, THEREFORE, in consideration of the following promises, mutual agreements
and covenants and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties, intending to be legally
bound hereby, agree as follows:

 

Definition of Terms.

 

For purposes of this agreement “Cause” is defined as (i) an act of material
dishonesty made by Executive in connection with Executive’s responsibilities as
an employee, (ii) Executives conviction of, or pleas of nolo contendere to, a
felony, (iii) Executive’s gross misconduct, or (iv) Executive’s continued
substantial violations of his employment duties after Executive has received a
written demand for performance from the Company which specifically sets forth
the factual basis for the Company’s belief that the Executive has not
substantially performed his duties and provides Executive thirty (30) days to
cure any such violation(s).

 

“Change in Control” shall after the date hereof mean the acquisition, directly
or indirectly, by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1933 (the “Exchange Act”)
of beneficial ownership (within the meaning of rule 13d-3 under the Exchange
Act) of securities representing 50.1 percent or more of either (a) the then
outstanding shares of Common Stock (the “Outstanding Company Common Stock) or
(b) the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Company Voting Securities”); provided however, that the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company (excluding an acquisition by virtue of the exercise of
a conversion privilege), (B) any acquisition by the Company, (C) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company or (D) any acquisition by
any corporation pursuant to a reorganization, merger or consolidation which does
not substantially change the proportional ownership in the Outstanding Company
Common Stock and Outstanding Company Voting Securities prior to the
reorganization.

 

- 1 -



--------------------------------------------------------------------------------

Resignation for “Good Reason” shall mean the resignation of the Executive after
the following: (A) notice in writing is given to Executive of Executive’s
relocation, without the Executive’s consent, to a place of business outside the
Greater Puget Sound area, (B) a substantial diminution of the Executive’s
responsibilities and benefits in effect on the date hereof, (C) knowledge of an
act or intent to commit an act in violation of the Sarbanes-Oxley Act of 2002,
the federal securities laws and any other law applicable to the conduct of the
Company’s business; provided, however, that “Good Reason” shall not exist if
Executive knowingly participated in such act or was aware of its commission or
intended commission and did not take reasonable steps to prevent or report it,
or (D) the occurrence of a Change in Control. A change in title and any
alterations in Executive’s responsibilities which CTI imposes in response to any
unsatisfactory or unacceptable work performance by Executive after Executive has
received a written demand for performance from the Company which specifically
sets forth the factual basis for the Company’s belief that the Executive has not
substantially performed his duties and provides Executive thirty (30) days to
cure any such violation(s) shall not constitute a basis for “resignation for
Good Reason” under this agreement.

 

“Severance Date” shall mean the date specified in a written notice of
termination from CTI to the Executive or the date which is the later of CTI’s
actual receipt of Executive’s written notice of resignation or the effective
date of resignation.

 

“Severance End Date” shall mean a date eighteen (18) months from the Executive’s
Severance Date.

 

“Severance Pay” shall only mean the Executive’s base salary at the Severance
Rate.

 

“Severance Rate” shall mean only the Executive’s base salary in effect
immediately prior to the Severance Date and shall not include any commissions
(unless already determined and awarded prior to the Severance Date), vacation
pay, sick leave, or the like whatsoever.

 

1. Termination of Employment. Subject to the Executive’s continuing obligations
under the parties’ Employee Agreement (attached):

 

  (a) Termination for Cause; Death; Disability; Resignation Without Good Reason.
If the Executive’s employment is terminated by CTI for Cause (as defined
herein), or if the Executive resigns from employment hereunder, other than for
Good Reason (as defined herein) or as a result of such Executive’s death or
disability (as defined in CTI’s disability plan applicable to the Executive),
the Executive shall be entitled only to receive: i) Severance Pay through and
including the Severance Date; and ii) pay for all vacation time accrued as of
the Severance Date.

 

  (b)

Termination Without Cause; Resignation for Good Reason. If the Executive’s
employment is terminated by CTI without Cause, or if the Executive resigns from
Executive’s employment for Good Reason, the Executive shall be entitled to
receive

 

- 2 -



--------------------------------------------------------------------------------

 

Severance Pay through and including the Severance End Date, bonus pay equal to
the greater of the average of the three prior years bonuses or 30% of base
salary, plus pay for all vacation time accrued as of the Severance Date, all
such payments to be rendered in accordance with CTI’s normal payroll procedures
from the Severance Date to the Severance End Date. For clarity, the parties
agree that Severance Pay through the Severance End Date shall be payable in
installments from the Severance Date through the Severance End Date in
accordance with CTI’s normal payroll procedures, bonus pay shall be payable at
the next regular payroll period following the Severance Date and accrued but
unused vacation shall be payable at the Severance Date. CTI shall continue to
pay premiums to maintain any life insurance for Executive, existing and paid for
by CTI as of the Severance Date until the Severance End Date. In addition, CTI
shall reimburse the Executive for any costs incurred by the Executive in
electing COBRA continuation coverage for the Executive and Executive’s covered
dependents under CTI’s medical plan only for the period from the Severance Date
until the earlier of: (1) a date eighteen (18) months after the Severance Date;
(2) a date on which the Executive is covered under the medical plan of another
employer, which does not exclude pre-existing conditions; or (3) the Severance
End Date. At Executive’s sole cost and expense, Executive may elect to exercise
any disability insurance conversion originally available to Executive under the
then existing group or individual disability insurance policies. In the event of
a breach of the Inventions and Proprietary Information Agreement, in addition to
any other remedy available to CTI, CTI’s obligation under this Section 1(b)
shall terminate immediately.

 

The Executive shall have no right under this Agreement or otherwise to receive
any bonus, stock options, or other compensation awarded or benefits provided,
determined or paid subsequent to the Severance Date to other employees of CTI,
pro rata or otherwise. However, if Executive is terminated by CTI without Cause
or the Executive resigns from Executive’s employment for Good Reason: (i) all
unvested stock based compensation to which the Executive may have rights on the
Severance Date shall accelerate and immediately vest and all options shall
remain exercisable for a period of three (3) months following the Severance End
Date. If and only if, CTI is a privately held company on the Executive’s
Severance Date, CTI shall recommend to the Board of Directors to extend an
exercise period from three (3) months to two (2) years after the Severance Date
for stock options other than any incentive stock options in which the Executive
may have rights on the Severance Date; provided however, should CTI stock become
publicly traded during any extended stock option exercise period granted
hereunder, Executive may only exercise stock options in which Executive may have
rights during the three (3) month period following the date a corresponding S-8
registration statement is declared effective; or ii) the last day of the
extended stock option exercise period. The decision to accept CTI’s
recommendation to extend the exercise period shall be within the sole discretion
of the Board of Directors. If CTI Common Stock is publicly traded on the
Severance Date, any exercise period will remain as provided for in the parties’
corresponding Stock Option

Agreement(s).

 

2.

Gross-Up. In the event that any compensation and other benefits provided for in
this Agreement or amounts otherwise payable to the Executive constitute
“parachute

 

- 3 -



--------------------------------------------------------------------------------

 

payments” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”) and will be subject to the excise tax imposed by
Section 4999 of the Code, then the Executive shall receive (i) a payment from
the Company sufficient to pay such excise tax, and (ii) an additional payment
from the Company sufficient to pay the excise tax and federal and state income
taxes arising from the payments made by the Company to Executive pursuant to
this sentence. Any determination required under this Section shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon the Executive and the
Company for all purposes. In the event that the excise tax incurred by Executive
is determined by the Internal Revenue Service to be greater or lesser than the
amount so determined by the Accountants, the Company and Executive agree to
promptly make such additional payment, including interest and any tax penalties,
to the other party as the Accountants reasonably determine is appropriate to
ensure that the net economic effect to Executive under this Section, on an
after-tax basis, is as if the Code Section 4999 excise tax did not apply to
Executive. For purposes of making the calculations required by this Section, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on interpretations of the Code for which there is
a “substantial authority” tax reporting position. The Company and the Executive
shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this Section.

 

3. Agreement Termination; Employment at Will. This Agreement shall terminate on
the date of termination of the Executive’s employment or, if applicable, the
Severance End Date, but Executive’s obligations under the attached Inventions
and Proprietary Information Agreement shall continue in accordance with the
terms and conditions therein. Although this Agreement sets forth certain rights
and obligations of CTI and Executive if Executive’s employment is terminated
without Cause by CTI or if the Executive resigns for Good Reason from CTI,
nothing in this Severance Agreement is intended to limit CTI’s right or ability
to terminate the Executive’s employment with or without Cause at any time or the
Executive’s ability to resign Executive’s employment with or without Good
Reason. No term of this Severance Agreement shall be construed to conflict with
or lessen Executive’s obligations under the Employee Agreement previously
signed.

 

4. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner except by an instrument in writing signed by both parties. Any such
modification, amendment or waiver on the part of CTI shall have been previously
approved by the Board. The waiver by either party of compliance with any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by such party of any provision of this Agreement. This Agreement shall be
binding upon any successor to CTI, by merger or otherwise.

 

5.

Withholding. Payments to the Executive of all compensation contemplated under
this

 

- 4 -



--------------------------------------------------------------------------------

 

Agreement shall be subject to all applicable legal requirements with respect to
the withholding of taxes and similar deductions. Additionally, if the Executive
owes any moneys to CTI on the Severance Date, Executive’s signature below
constitutes Executive’s written consent to deduct from any Severance Pay amounts
that the Executive owes CTI.

 

6. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND INTERPRETED, CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON APPLICABLE
TO CONTRACTS EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT
REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICT OF LAWS.

 

7. Supersedes Previous Agreements. This Agreement supersedes all prior or
contemporaneous negotiations, commitments, agreements and writings with respect
to the subject matter hereof, including without limitation, that certain [NAME
AGREEMENT] by and between CTI and [NAME OF INDIVIDUAL] dated [INSERT DATE]. All
such other negotiations, commitments, agreements and writings shall have no
further force or effect, and the parties to any such other negotiation,
commitment, agreement or writing shall have no further rights or obligations
thereunder.

 

8. Voluntary Agreement. Executive understands the significance and consequences
of this Agreement and acknowledges that CTI has not coerced Executive’s
acceptance thereof, and has signed this Agreement only after full reflection and
analysis. Executive expressly confirms that the Agreement is to be given full
force and effect according to all of its terms. Executive was advised to seek
legal counsel prior to signing the Agreement.

 

9. Assignment. This Agreement will be binding upon and inure to the benefits of
(a) the heirs, executors and legal representatives of Executive upon Executive’s
death and (b) any successor of the Company. Any such successor to the Company
will be deemed substituted for the Company under the terms of the Agreement for
all purposes. For this purpose “successor” means any person, firm, corporation
or other business entity which at any time, whether by purchase, merger or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company. None of the rights of Executive to receive
any form of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution. Any other
attempted assignment, transfer, conveyance or other disposition of Executive’s
right to compensation or other benefits will be null and void.

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by a duly authorized
officer of CTI and by the Executive in Executive’s individual capacity as of the
date first written above.

 

CELL THERAPEUTICS, INC.

 

By:  

 

--------------------------------------------------------------------------------

       By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

       Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

       Date:  

 

--------------------------------------------------------------------------------

Address:   501 Elliott Avenue West, Suite 400        Address:  

 

--------------------------------------------------------------------------------

    Seattle, WA 98119           

 

--------------------------------------------------------------------------------

 

- 6 -